Citation Nr: 0635799	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
Post-Traumatic Stress Disorder (PTSD).

2.  Whether there remains pending an appeal of a June 1983 
rating decision, denying entitlement to a disability 
evaluation in excess of 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 until April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in January 
2004 and March 2004 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  The veteran's PTSD is shown to have caused him to 
experience total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.

2.  Subsequent to a November 1982 rating decision, a rating 
decision in June 1983 granted an increased evaluation of 30 
percent for PTSD; the veteran was notified of the rating 
decision and advised that this was a favorable action and his 
appeal would be withdrawn.   

3.  After the June 1983 rating decision, there is no 
communication from the veteran or his representative 
expressing disagreement or a desire for appellate review as 
to the rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.159, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2006).

2.  There is no pending appeal from a June 1983 rating 
decision relative to an increased disability rating for PTSD.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in October 2002 and October 2003.  

In October 2002, the RO advised the veteran of VA's duty to 
notify and duty to assist.  The RO explained VA would notify 
the veteran of the information or evidence needed to grant 
the benefit sought and would inform the veteran when medical 
evidence was required.  The RO explained VA would also 
identify the evidence it would try to obtain.  The RO 
requested the names, addresses and dates of treatment of 
persons, agencies or companies that may have relevant 
records.  Medical authorizations were provided so VA could 
assist in obtaining private records.  The veteran was advised 
to provide copies of any private treatment records in his 
possession and informed that records from the VA Medical 
Center in the Bronx had been requested.  The letter informed 
the veteran that to establish entitlement to an increased 
evaluation, the records must show the disability had 
increased in severity.  

The October 2003 letter reminded the veteran of VA's duty to 
notify and duty to assist.  The RO requested evidence 
demonstrating the PTSD had increased in severity.  Examples 
were provided and included medical records, laboratory tests 
or x-rays, and lay statements describing personal 
observations.  The RO requested the dates and places of any 
recent treatment by a VA facility.  The veteran was informed 
that he could submit his own statement describing symptoms, 
frequency, severity and other involvement of his disability.  
The veteran was advised of the information associated with 
the claims file and reminded that VA would obtain relevant 
Federal records and make reasonable efforts to obtain private 
records.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased rating evaluation 
is awarded.  Although the RO did not advise the veteran of 
such information, because the claim is being denied, no 
disability rating or effective date will be assigned.  
Proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records, employment records 
and VA medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination and 
provided testimony at a Board hearing in August 2005.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Increased Rating Claim

The veteran seeks an increased rating evaluation for PTSD.  
By way of history, the RO initially granted service 
connection for a nervous condition in November 1970.  At that 
time, a 10 percent disability rating evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Subsequently, 
the veteran applied for an increased evaluation alleging his 
disability had worsened.  In July 1983, the RO granted an 
increased rating evaluation of 30 percent.  

The veteran applied for an increased evaluation in September 
2002.  In February 2003, the RO recharacterized the claim as 
one for PTSD and evaluated the claim under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 but continued the 30 percent evaluation.  
The RO granted a rating evaluation of 70 percent in a January 
2004 rating decision.  

The veteran alleges his disability warrants a higher rating 
evaluation.  Having carefully considered the appellant's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and a 100 percent 
disability evaluation will be assigned on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."  Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 70 percent evaluation where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 3.130, Diagnostic Code 
9411.  

A higher 100 percent evaluation is warranted when there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 1-10 represents persistent danger of severely 
hurting self or others (e.g., recurrent violence) or 
persistent inability to maintain minimal personal hygiene or 
serious suicidal act with clear expectation of death.  A 
score of 11-20 represents some danger of hurting self or 
others (e.g., suicide attempts without clear expectation of 
death, frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears 
feces) or gross impairment in communication (e.g., largely 
incoherent or mute).  A score of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).  




A score of 31-40 represents some impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing school).  A 
score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

The Board considers all the evidence of record, but only 
reports the most probative evidence regarding the current 
degree of impairment, which consists of records generated in 
proximity to and since the claim on appeal. See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Here, the record indicates 
that while the veteran is employed, such employment is in 
effect barely part-time, marked by frequent absences, 
characterized by frequent difficulties, and involves but very 
limited contact between the veteran and others.  Stated 
alternatively, the record suggests that the veteran is only 
minimally employed, and his psychiatric disorder is its 
cause.  It is upon these matters of record that the benefit 
of the doubt is triggered and a 100 percent evaluation is 
granted.

The veteran underwent a VA examination in December 2002.  The 
examiner reported the veteran was employed as a substance 
abuse counselor at a hospital and lived with his girlfriend.  
However, the veteran received treatment at a VA medical 
center and took olanzapine to address auditory hallucinations 
of men struggling in combat without success.  The veteran had 
a chronic sleep disorder of severe proportion and indicated 
he generally got less than three hours of sleep per night.  
The examiner noted the veteran's PTSD jeopardized previous 
employment opportunities.  The veteran expressed concern that 
his current job would be threatened by his tendency towards 
disinhibition and rage attributable to PTSD.  The examiner 
clarified that although the veteran had been in receipt of  
service connection for an anxiety disorder or anxiety 
neurosis it was clear that there was only one diagnosis since 
the veteran's discharge from service and that diagnosis was 
PTSD.  

The veteran related an extensive combat history, which is 
supported by evidence of record.  The veteran reported that 
after he was wounded in Vietnam, he began to abuse alcohol.  
While he attempted to enroll in college courses after 
military service, the veteran reported that he was unable to 
do so, and remained unemployed for an extended period.  While 
he also attempted to enroll with the U.S. Marine Corps 
Reserve, he was ultimately discharged due to alcohol and drug 
abuse.

The veteran's subsequent history indicates a rapid decline in 
employment capability.  He reported that after about 12 years 
of employment, he began psychiatric treatment due to auditory 
hallucinations, irritability, and feeling violent when 
challenged.  Although he attempted the use of prescribed 
psychotherapeutic medications, he was ultimately forced to 
leave his then-employment due to concerns over violent 
outbursts.  Of particular note to the Board's current 
decision, the VA examiner observed that the veteran was 
forced to leave his employment prior to obtaining a pension 
when he was sober was an indication of how severe the PTSD 
had become.  

While the veteran then received a substance abuse counselor 
certificate, his employment capability became increasingly 
limited for full-time and non-limited work.  As to personal 
relationships, the veteran was married in 1972 and separated 
in 1984.  The veteran had 2 children with the wife and one 
child out of wedlock and reported he continued to have 
contact with his children.  The veteran reported he was alone 
until he met his current girlfriend but explained the 
relationship became strained after September 11, 2001 when 
the symptoms suddenly and aggressively worsened.  Since that 
time, the veteran related increased nightmares and sleep 
decreased to approximately 1 to 2 hours per night.  He 
reported the nightmares occurred on a nightly basis and he 
felt continually reminded of combat exposure and was 
continually hyper-aroused and anxious.  He had chronic 
auditory hallucinations of military service, including combat 
related noises - the examiner related the hallucinations were 
no longer confined to parahypnogogic events.  The examiner 
noted the veteran was "severely" incapacitated by PTSD.  
A June 2003 letter from a VA treating physician reported that 
subsequent to the veteran's combat exposure he had chronic 
PTSD with symptoms of hyper vigilance, irritability/anger, 
intrusive recollections and distressing dreams of combat.  
The physician related the veteran ineffectively tried to cope 
with the symptoms with polysubstance abuse but was unable to 
avoid being reminded of military traumas.  The veteran was 
also unable to maintain significant intimate relationships 
with family members, including his wife and children.  The 
physician remarked that in spite of these behaviors the 
veteran completed a college degree and established himself as 
a productive worker including employment with US Postal 
Service and current profession of substance abuse counselor - 
the former now terminated due to the veteran's PTSD, and the 
latter severely limited.  

A letter from a VA physician dated in July 2003 is in 
substantial accord.  The physician explained the veteran's 
first marriage ended in divorce as the wife was unable to 
tolerate unpredictable hostile or violent episodes towards 
others that the veteran would exhibit.  The present wife was 
dubious of his maintenance of safety responses to 
interpersonal challenges from others.  Estrangement from his 
children was described as total.  The physician reported 
extremes of anger when acuity led to physical abusive 
responses towards the veteran's wife and children.  The 
physician noted brief employments, but that the veteran had 
been terminated from these positions due to drug abuse and 
violent overtures of behavior.  The veteran was a substance 
abuse counselor and had been for approximately 9 years.  

The physician noted the veteran's present employment was 
marked by periods of profound depression and agitation that 
resulted in him missing work to contain violent impulses, as 
well as chronic suicidal ideation attempt of overdose in 
1982.  There were no attempts since then, but lingering 
thoughts without specific plans continued.  In an August 2003 
VA treatment record, it was noted that the veteran had 
repeated struggles with his supervisor at work; that he had 
no sick leave accrued, and that he was then about to be 
terminated from his employment.  

The veteran underwent another VA examination in November 
2003.  The examiner noted that during the past year, the 
veteran exhibited an increase in PTSD symptoms with some 
examples of social, functional and occupational impairments.  
Although the veteran had remained employed, the examiner 
noted the veteran's reports of anger at his supervisor, as 
well as nightmares, intrusive thoughts, sleep disturbances, 
hyper vigilance, angry outbursts toward others, mood lability 
and intermittent feelings of suicide and homicide.  

Mental status examination r noted the veteran had significant 
social, occupational and other important areas of dysfunction 
related to PTSD.  The veteran was able to work as a substance 
abuse counselor but had exhibited altercations that were 
likely to lead to the termination of his employment.  He 
reported significant PTSD symptoms that placed him at risk of 
potential harm towards himself and towards others.  He was in 
need of continued intensive outpatient treatment. 

Further VA outpatient treatment records dated in 2004 
indicate a continuing severe anger management problem; sleep 
disturbances; intrusive thoughts; and difficulty 
distinguishing appropriate from inappropriate courses of 
action to responding to unjust situations.  In September 
2004, it was reported that the veteran's medication had not 
lessened impulsive anger.  

The veteran also provided testimony before the Board at an 
August 2005 hearing. During this hearing, the veteran 
testified that his symptoms were homicidal and suicidal.  He 
related he could not sleep and sat up because he saw himself 
killing and heard screaming.  He reported being irritable and 
quick-tempered on the job.  The veteran testified without 
medication he could not control the thoughts of killing.  He 
indicated he was in anger management and saw a psychiatrist 
and social worker and tried to discuss how to handle 
situations.  

After a thorough analysis of the record, the Board finds that 
a 100 percent evaluation is warranted, based on the benefit-
of-the-doubt doctrine.  Both VA and private clinical evidence 
demonstrate that the veteran is socially isolated, virtually 
to a total extent.  The veteran explained he purposefully 
isolated himself because he was afraid of what he would do to 
other people.  Furthermore, while the veteran was able to 
maintain some jobs for long periods of time, such as working 
at the Postal Service for approximately 18 years, the veteran 
also reported quitting his job due to his symptomatology.  
The veteran's employment records demonstrate he was, and 
continues to be incapable of obtaining and maintaining 
sustained employment of any capacity beyond a marginal level.  
Of particular note are the employment records from the Postal 
Service and North County Hospital which document several 
disciplinary actions and absences from work.  Medical records 
also documented persistent hallucinations, particularly 
auditory hallucinations of combat noises, which were 
resistant to medication.  The records document instances of 
extreme anger when the veteran posed a risk of harm to 
himself and others, including abusive behavior towards his 
wife and children, thoughts of violence toward coworkers and 
supervisors and an instance of road rage where he almost 
killed a man.  

Although the evidence of record reflects that the veteran has 
been periodically assessed as having Global Assessment of 
Functioning (GAF) scores as high as 60 and not indicative of 
total occupational impairment, such evidence is not 
dispositive of the Board's inquiry. Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); (Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Most critically, while the veteran remains employed, it is 
apparent that such employment only continues with attendant 
risk of violent outbursts.  In order for the benefit of the 
doubt to be accorded to the veteran in these circumstances, 
the law would not require a demonstration of unemployability 
occasioned by a violent and possibly catastrophic event.  
Thus, while there can be no doubt that further medical 
inquiry could be undertaken with a view towards development 
of the claim, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  This point has been attained, and 
a 100 percent disability evaluation will be assigned.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  


Earlier Effective Date Claim

The veteran also contends that he has an appeal pending from 
a November 1982 rating decision, which resulted in the 
assignment of a 30 percent for PTSD by subsequent rating 
decision dated in June 1983, and of which the veteran was 
advised in August 1983.  The veteran argues that the 
effective date for higher evaluations for PTSD should be 
applied retroactively to August 1982, the date of submission 
of the claim.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The veteran requested an increased evaluation for PTSD in 
August 1982.  The RO denied an increased evaluation in a 
November 1982 rating decision.  The veteran timely appealed 
the decision and a statement of the case was issued.  The 
appeal was perfected in January 1983.  In an August 1983 
letter, the veteran was advised that a 30 percent disability 
evaluation for PTSD had been assigned, and that given such a 
result, the decision represented a favorable action and the 
appeal would be canceled.  On the opposite side of the letter 
was outlined the veteran's "Notice of Procedural and 
Appellate Rights."  

There was no further communication from the veteran relative 
to his PTSD until was received a February 1984 letter, in 
which he discussed headaches and an account of severity of 
PTSD.  In an August 1984 communication, the veteran did not 
cite the November 1982 or August 1983 actions by the RO.  
Instead, he reported that the February 1984 letter was "for 
an increase in [his] service-connected disability."  





The law presently relied upon by the veteran was not 
applicable at the time of the  rating decisions in question, 
and the veteran's contention is therefore without merit.  Nor 
can it be found that the veteran was misapprised of the 
procedure then to be employed by the RO.  The August 1983 
letter forwarding the July 1983 decision  advised the veteran 
of his appeal rights.  The February and August 1984 
communications were clearly not expressions of disagreement 
as to the rating decision of which the veteran was apprised 
in August 1983 and the veteran indicated the February 1984 
statement was a claim for an increased rating.  In March 
1985, the RO denied the claim for an increased rating.  The 
veteran did not appeal this decision.

The current applicable law mandates that when an appellant 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  This is the crux of the 
veteran's argument.  He argues that consistent with A.B. v. 
Brown, a 30 percent evaluation was not the maximum benefit 
and subsequent statements in February and August 1984 could 
not be new Notices of Disagreement as the appeal of the 
November 1982 rating decision was still pending. 

However, the rating actions in 1982 and 1983 predate the 
holding of the Court in A.B. v. Brown, and the decisions of 
the Court only have prospective and not retroactive effect.  
See VAOPGPREC 9-94 and 10-94.  Although the veteran did not 
limit his appeal, in 1983 it was common practice for a 
decision which met the contention of the veteran to be 
considered a grant of benefits and the appeal would be deemed 
withdrawn.  See M21-1, Part 1, Chapter 18.20 (January 
1982)(allowing for the withdrawal of an appeal if the RO 
granted in full the benefits sought or the decision 
substantially met the contention of the veteran).  

As there was no law or case mandating that a claim remained 
in controversy unless the maximum benefit was granted in 
1983, a grant of any higher rating would ostensibly satisfy 
the veteran's claim that a 10 percent evaluation was 
inadequate.  Accordingly, the finding that the June 1983 
rating decision that granted a 30 percent disability 
evaluation was a "favorable action and the appeal was 
cancelled" was proper at the time it was made.  Pursuant to 
this procedure, the veteran was advised the claim was being 
cancelled and notified of his appeal rights.  

The veteran has further alleged that the RO should have been 
aware that he disagreed with the June 1983 rating decision.  
However, the veteran's correspondence in February 1984 
describing his condition did not contain any language which 
can be construed as a notice of disagreement.  See 38 C.F.R. 
§ 19.118 (1983)(providing the notice of disagreement should 
be a written communication which expresses dissatisfaction or 
disagreement with an adjudicative determination and done in 
terms which can reasonably be construed as a desire for 
review of the determination).  

The veteran's statement listed symptoms, including statements 
such as stress, pain because of gun shot wounds, and exposure 
to Agent Orange; however, failed to adequately indicate that 
he disagreed with the June 1983 rating decision.  The August 
1984 statement, while indicating clearly that the veteran 
sought an increased rating, was not a timely-filed notice of 
disagreement. See 38 C.F.R. § 19.129 (1983).  Therefore, the 
RO correctly construed the August 1984 statement as a new 
claim for benefits, based on the finding that there was no 
appeal then pending of a prior rating decision.  

The Board has considered whether further development and 
notice under VA's duty to notify or assist should be 
undertaken.  However, it has been specifically held that 
these provisions are not applicable in cases which are 
decided as a matter of law, and not the underlying facts, or 
development of facts.  Manning v. Principi, 16 Vet. App. 534, 
542-43  (2002); See also Smith v. Gober, 14 Vet. App. 227 
(2000) (Veteran's Claims Assistance Act (VCAA) has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  




ORDER

An increased rating evaluation of 100 percent for PTSD is 
granted.

There being no active appeal relative to a November 1982 or 
March 1985 rating decision, the present appeal is denied.  


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


